

Exhibit 10.40
 
CLARIFICATION ADDENDUM
 
This clarification addendum, entered into as of February 28, 2008 hereby amends
that certain Asset Purchase Agreement (the “APA”) dated February 26, 2007
between Accountabilities, Inc. (the “Company”) and ReStaff Services,
Inc.(“ReStaff”) to include a definition of the term Net Income as used in
paragraphs 1.2(d) and 1.2(e) of the APA.  Such definition is as follows:
 
Net Income shall be the result of adding net income, interest, taxes,
depreciation, amortization and unusual and non-recurring items, as such amounts
are derived from financial statements prepared in conformance with generally
accepted accounting principles of the United States.
 
In witness whereof, this Agreement has been duly executed by the parties hereto
as of the date first above written.
 

  ACCOUNTABILITIES, INC.          
 
By:
/s/ Stephen DelVecchia       Name: Stephen DelVecchia        Title: Chief
Financial Officer           


 

  RESTAFF SERVICES, INC.          
 
By:
/s/ Rhonda Faria       Name: Rhonda Faria        Title: President           